Citation Nr: 1220070	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-26 652	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a heart disability to include, aortic valve replacement due to congenital bicuspid valve with resultant aortic insufficiency, pacemaker due to symptomatic bradycardia, status post non-ST elevation myocardial infarction as secondary to herbicide or mustard gas exposure during service.

2.  Entitlement to service connection for a skin disability, described as basal cell carcinoma as secondary to herbicide or mustard gas exposure during service. 

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2010 and June 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2012 a videoconference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for sleep apnea and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1. The Veteran's service personnel records reflect that he had service in the Republic of Vietnam. 

2.  The Veteran's currently diagnosed basal cell carcinoma is not among the disabilities for which presumptive service connection for herbicide exposure or mustard gas may be warranted. 

3.  There is no evidence of basal cell carcinoma, in service, or for approximately 37 years after service separation. 

4.  The evidence does not indicate that the Veteran's basal cell carcinoma began in service or is related to service including based on exposure to herbicides, or mustard gas. 


CONCLUSION OF LAW

A skin disease, described as basal cell carcinoma was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides, or mustard gas during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in June 2010.  The letter advised the Veteran of the information necessary to substantiate his claim including both herbicide and mustard gas exposure, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims.  The Veteran was represented at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to draw out the state of the Veteran's disabilities.  In addition, the VLJ requested information regarding any current treatment and symptoms.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim were identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his claimed basal cell carcinoma. Applying the Court's holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examinations is not required. 

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims. The standards of McLendon are not met for basal cell carcinoma. 

The Board acknowledges that the Veteran has basal cell carcinoma; however, the evidence does not show that an event, injury, or disease occurred in service.  The evidence of record does not show that the Veteran was treated or diagnosed during or after service with a skin condition, including basal cell carcinoma until approximately February 2005 when a VAMC clinician noted a suspicious skin rash of the face, 37 years after separation from service.  There is no indication that the Veteran's basal cell carcinoma was directly related to the Veteran's service. 

Regarding the Veteran's contention that his skin disease claim is related to herbicide exposure or mustard gas exposure, the record indicates that the Veteran was exposed to herbicides during service.  However, chloracne is the only presumptive skin disease due to herbicide exposure.  The only presumptive skin cancer due to mustard gas exposure is squamous cell carcinoma which the Veteran has not been diagnosed with.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection

In this case, the Veteran asserts that his currently diagnosed skin disease, described as basal cell carcinoma, is directly related to his military service, specifically to exposure to herbicides and mustard gas during his service in Vietnam. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

To establish service connection for a claimed disease, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316. Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct (See 38 C.F.R. § 3.301(c) (2010)) or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition (See 38 C.F.R. § 3.303 (2011)). 

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to regulatory exceptions.  38 C.F.R. § 3.316(b) (2011); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Additionally, governing law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a) (6) (iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e) (2011). Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which changes included adding ischemic heart disease to the list of presumptive diseases became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii) (2011).  

The record reflects that the Veteran had service in the Republic of Vietnam. Therefore, exposure to herbicides is established. 38 C.F.R. § 3.307(a) (6) (iii). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claims are denied; if the evidence is in support of the claims or is in equal balance, the claims are allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

Analysis

Service treatment records including pre-enlistment (July 1966) and separation (August 1968) examinations are silent for any complaints, injuries, treatment or diagnosis of any skin conditions.   Additionally, there is no medical evidence for many years after separation from service of any skin diseases (37 years). 

The Veteran filed a claim in December 2008.  In his claim he noted exposure to mustard gas without any specific allegations to any disability as a result.

A June 2009 letter from VBAVACO noted that the Veteran was not listed as a test participant in any mustard gas test, Chem.-Bio test, or Project 112/SHAD according to the DOD database.     

The Board notes that a February 2005 cardiology clinical notation reported what appeared to be a left preauricular basal cell carcinoma, raised, non tender and without oxcoriation or discharge.  This reportedly first appeared approximately 6 months prior.  This appears to have been the initial clinical observance of basal cell carcinoma.

The Veteran testified in January 2012 that he had been diagnosed with basal cell carcinoma about twenty years earlier.  He noted that no doctor ever linked his skin disease to service.  He reported that the basal cell carcinomas had been burned off with the last occurring about five years prior.  The only available records were for treatment through VA.

As noted above, the Veteran is presumed to have been exposed to herbicides in service.  However, review of the record reveals that while a February 2005 cardiology clinician noted what appeared to be a left preauricular basal cell carcinoma, there are no treatment records or diagnosis of a skin disease of record either during service or for 37 years post service. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans'' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994). The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999) 

Chloracne is the only skin disease for which service connection can be granted on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309 (f).  The skin condition on the Veteran's face was diagnosed as basal cell carcinoma.  It certainly has not been diagnosed as chloracne.  Accordingly, service connection for a skin disease on a presumptive basis for herbicide exposure is not warranted. 

As previously noted, claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions allow for service connection for development of certain cancers after full body exposure to nitrogen or sulfur mustard during active military service.  These cancers include squamous cell carcinoma of the skin.  38 C.F.R. § 3.316 (2011).   In any event, the Veteran is not listed on the DOD data base as a participant in full body exposure testing during service.  Finally his basal cell carcinoma is not one of the presumptive mustard gas related skin cancers.

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his service treatment records, and entrance and separation examinations.  These are entirely silent for any complaints, treatments or diagnoses of a skin disease during service or during any presumptive period after service.  Likewise the post service treatment records, including all VA as well as private medical records are essentially silent for any complaints, treatment, or diagnoses of basal cell carcinoma, until approximately February 2005, or 37 years after the Veteran's discharge from military service.  In view of the lengthy period without treatment, there is no medical evidence of a continuity of symptomatology since service.  This weighs heavily against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The only evidence of record affirmatively showing that basal cell carcinoma was related to service, and herbicides or mustard gas is the Veteran's own statements.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a skin disease since service.  While the Veteran served in Vietnam and is presumed to have been exposed to herbicides; the weight of the evidence demonstrates that the Veteran was not exposed to mustard gas during service because the Veteran was not listed as a test participant in any mustard gas test, Chem.-Bio test, or Project 112/SHAD according to the DOD database.  This contemporaneous evidence is more probative than the Veteran's lay statements.  His assertions are competent, but not credible. 

The Veteran's assertions of a skin disease since his military service are inconsistent with other evidence of record.  Service treatment records are silent for any complaints regarding a skin disease.  The August 1968 separation examination was silent for medical history, or any complaints, injuries, treatment, or diagnosis of a skin disease.  The record is silent for treatment or complaints for a skin condition until February 2005, approximately 37 years after the Veteran's discharge from military service. 

Summary

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

A skin disease is capable of lay observation; a specific diagnosis such as basal cell carcinoma is not capable of lay observation that would require medical expertise.  However to the extent that some symptoms may be so observable, the Veteran's endorsement of such symptomatology constitutes competent evidence.  Nonetheless, while some symptoms are capable of lay observation, the cause of the Veteran's basal cell carcinoma is more complicated.  Accordingly the Veteran's statements averring to the etiology of his basal cell carcinoma are not competent. 

In sum, the evidence before the Board indicates that the Veteran was not exposed to mustard gas during service.  There is no competent evidence linking such exposure to his basal cell carcinoma.  With regard to the Veteran's statements relating basal cell carcinoma to Agent Orange exposure, the Board finds no evidence to support such statements beyond the Veteran's own belief that his basal cell carcinoma may have been the result of his presumed exposure to herbicides during service in Vietnam.  Here, the most probative evidence establishes that there was a remote post service onset of basal cell carcinoma that was unrelated to service.  The diagnosis and etiology of skin cancers is something that requires medical expertise to determine and is not capable of lay observation.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the weight of the evidence establishes that the Veteran was not exposed to mustard gas in service, and, in any event, basal cell carcinoma is not a disease presumed to be related to mustard gas exposure.  Even if he had been exposed, there is no competent evidence linking any such exposure to his basal cell carcinoma.  The only evidence addressing that link is the Veteran's own lay statements, which are not competent evidence addressing the etiology of cancer.  Id.

In conclusion, the preponderance of the evidence is against the claim of entitlement to service connection for basal cell carcinoma as secondary to herbicide or mustard gas exposure during service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for basal cell carcinoma.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection basal cell carcinoma is denied.
 




REMAND

The Board notes that a review of the Veteran's claim's file reveals that the Veteran perfected a claim for entitlement to service connection for sleep apnea in November 2011.  In his VA-9 Form, Appeal to the Board of Veterans Appeals he specifically noted that he wished to have a DRO hearing on this issue at his local VA office.  As the Veteran has requested a DRO hearing, and no hearing has yet to be scheduled, a remand is necessary to afford the Veteran a DRO personal hearing. 

In addition the file contains two recent reports of contact with the Veteran dated April 4 and 13, 2012.  In these reports the Veteran has added a secondary theory of entitlement to service connection for sleep apnea as secondary to ischemic heart disease.   In addition the April 13, 2012 report of contact notes that the Veteran has submitted faxes from 4 doctors apparently regarding his heart disease.  While the Board is on notice that these records have been received by the RO, they have not yet been reviewed and considered.  As the claim of service connection for a heart disease is being remanded for an examination by this remand, the RO should obtain this additional information for inclusion into the claims file and for consideration by the examining physician. 

Regarding service connection for a heart disease, as previously noted, the record reflects that the Veteran served in the Republic of Vietnam therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a) (6) (iii). 

The Veteran initially claimed that service connection is warranted for a heart disease because he was exposed to herbicides while serving in Vietnam.  The Veteran essentially testified in January 2012 that his congenital bicuspid aortic valve was aggravated during service by exposure to herbicides.

Service treatment records including pre-enlistment (July 1966) and separation (August 1968) examinations are silent for any complaints, injuries, treatment or diagnosis of any heart condition.  Additionally, there is no medical evidence for many years after separation from service of any heart disease (30 years). 

A September 1999 VAMC cardiothoracic consult noted a history of aortic insufficiency due to a bicuspid aortic valve.  It was noted that the Veteran had a pacemaker installed a year prior.  An aortic valve replacement was recommended.  The examiner noted that other than the bicuspid aortic valve, the patient was "an otherwise healthy man."  

The Veteran was afforded a VA heart examination in July 2010.  The examiner noted that a June 1998 VAMC electrocardiogram revealed a bicuspid aortic valve with moderate aortic insufficiency.  In 1999 he underwent an aortic valve replacement, and subsequently had a pacemaker installed.  Within the next year he had a non-ST elevated myocardial infarction.  The examiner noted that the Veteran had no history of hypertension.  A catherization in 1999 revealed normal coronary arteries.  The examiner noted that the Veteran's bicuspid aortic heart valve was present since birth and would not have been caused by Agent Orange or service, and there was no evidence present of any coronary artery disease.

In February 2012, the Veteran submitted additional evidence with waiver of consideration by the regional office (RO) to the Board.  This evidence consisted of a letter from the Director of Arrhythmia/Cardiac Electrophysiology, VAMC Salt Lake City.  The letter noted that the clinician had treated the Veteran since 2008.  She noted the aortic valve replacement in 1999 as well as a "redo AVR" in 2011.  She related the Veteran's history noting that:

My understanding is that ischemic heart disease is one of the diseases considered to be "presumably caused by military service."  I am not sure if bradycardia/arrhythmias are considered related although arrhythmias or bradycardia are not on the list that I used.

Please evaluate patient for possible agent-orange related ischemic heart disease given his NSTEMI albeit in the absence of diagnosed coronary artery disease by cath (ether) and evaluate if bradycardia is possibly related to his Agent Orange exposure during his service in Vietnam.

The Board notes that while the Veteran has waived consideration of this additional evidence by the RO, the nature of the letter and the questions raised by the Director of Arrhythmia/Cardiac Electrophysiology, VAMC Salt Lake City should be addressed subsequent to a VA examination by a qualified cardiologist.

Accordingly, the issues of entitlement to service connection for sleep apnea and a heart disease are REMANDED for the following actions:

1. The RO/AMC should schedule the Veteran for a DRO hearing at the RO. Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board. 

2.  The RO/AMC should obtain all pertinent evidence, including any letters from medical providers which were recently submitted by the Veteran in April 2012, for inclusion in the Veteran's VA claims folder. 

3.  Schedule the Veteran for an examination to determine the nature and etiology of any heart disease found.  The Veteran's VA claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination.  Based upon the examination results and a review of the claims folder, the examiner should report all current diagnoses.  The examiner should provide opinions as to the following questions:

a)  Does the Veteran have ischemic heart disease?

b)  Is it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's heart diseases, including congenital bicuspid aortic valve, and or associated heart conditions had its onset during service or is causally or etiologically related to any in-service event, disease or injury, including claimed herbicide exposure or if any pre-existing heart disease was aggravated during service? 

c)  Is it is at least as likely as not (a 50 percent or higher degree of probability) that in the absence of a diagnosis of coronary artery disease bradycardia or associated heart conditions had its onset during service or is causally or etiologically related to any in-service event, disease or injury, including claimed herbicide exposure?  .  
The examiner should specifically discuss the Veteran's service treatment records and address the VAMC Salt Lake City, Director of Arrhythmia/Cardiac Electrophysiology's February 2010 letter.

A complete rationale should be given for any opinion provided. 

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

5. After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disabilities.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied. After they are afforded an opportunity to respond, the claims should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


